DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The claims have been renumbered so that claims 1-9 depend from claim 10 in accordance with the provisions of 35 U.S.C. 112(d) such as found in, e.g. MPEP 608.01(n), Sec. G, Part III which notes that a claim in dependent form shall contain a reference to a claim previously set forth.

Reasons for Allowance
Claims 1-13, 15-19, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 10: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of inserting a forming mandrel within the interior of the cylindrical substrate and expanding the mandrel against the interior surface of the sheet, when considered in combination with the other limitations recited in the instant claim.
As to claims 11-13, 15-17, 1-9, and 24-25: Each of said claims depends ultimately from claim 10 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
As to claim 18: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of the heating the sheet to a first temperature at which the fluoroelastomer flows but will not begin to cure and curing the fluoroelastomer after pressing the sheet including heating the sheet to a second temperature that is greater than the first temperature, when considered in combination with the other limitations recited in the instant claim.
As to claims 19, 22, 23, and 26: Each of said claims depends ultimately from claim 18 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/RANDY W GIBSON/Primary Examiner, Art Unit 2856